I believe there to be a fundamental and substantive difference between a bailment and the character of a sheriff's possession of personal property seized by levy upon execution of a court order.
While the consequences of the sheriff's failure to redeliver goods wrongly seized may be the same as those to be suffered by a bailee for conversion of or failure to redeliver bailed goods, and while the standard of care to be exercised by both a sheriff and a bailee toward the goods in custody is one of ordinary care, a sheriff's intentional or negligent injury to property seized upon execution is a tort, not a breach of contract or bailment, real or imagined, express or implied.
Therefore, I do not agree that appellant's second assignment of error is well taken. I would affirm the trial court in all respects, for it was correct in holding that the nature of the claim was irrelevant in the circumstances. *Page 306 
However, I concur in the result reached by the majority and, accordingly, I concur in the judgment herein.